Case 2:18-cr-00277 Document 1 Filed 11/20/18 Page 1 of 2 PagelD # 1

 

UNITED STATES DISTRICT COURT FOR THE

 

 

SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-2 Vy
NOVEMBER 20, 2018 SESSION NOY 20 2018

 

 

 

RORY L. PERRY Il, CLERK
U.S, District Court
Southern District of West Virginia

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. A'1%- 00977
8 U.S.C. § 1326(a)

GILBERTO ESPINO-VELASQUEZ,

also known as “Luis Hernandez Munoz”
also known as “Gilberto Espino Velazquez”

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about June 14, 2002, defendant GILBERTO ESPINO-
VELASQUEZ, also known as Luis Hernandez Munoz, and also known as
Gilberto Espino Velazquez, an alien, was found at or near Hildalgo,
Texas, and was subsequently removed from the United States to
Mexico on or about June 14, 2002.

2. On or about January 14, 2003, defendant GILBERTO ESPINO-
VELASQUEZ, an alien, was found at or near BHagle Pass, Texas, and
was subsequently removed from the United States to Mexico on or
about January 17, 2003.

3. On or about September 8, 2003, defendant GILBERTO

ESPINO-VELASQUEZ, an alien, was found at or near Eagle Pass, Texas,

was convicted in the United States District Court in the Western
Case 2:18-cr-00277 Document1 Filed 11/20/18 Page 2 of 2 PagelD #: 2

District of Texas of the misdemeanor offense of Illegal Entry, in
violation of 8 U.S.C. § 1325(a)(1) on or about September 10, 2003,
and was subsequently removed from the United States to Mexico on
or about March 11, 2004.

4, On or about November 8, 2018, at or near Nitro, Kanawha
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, defendant GILBERTO ESPINO-VELASQUEZ, an
alien, was subsequently found in the United States after having
been removed from the United States, and had not obtained the
express consent of the Secretary of Homeland Security to reapply
for admission to the United States.

In violation of Title 8, United States Code, Section 1326(a).

MICHABL B. STUART
United States Attorney

wy: £9 6 Hox

ae

ERIK S. GOES 7
Assistant United States Attorney
